Citation Nr: 1517558	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-48 990	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a December 27, 2004 Board decision that denied a compensable disability rating for service-connected agranulocytosis.


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The moving party, the Veteran, served on active duty from August 1964 to February 1968.

This matter is currently before the Board on motion by the moving party for revision or reversal of a December 2004 decision of the Board that denied a compensable disability evaluation for a service-connected blood disorder, agranulocytosis, on the grounds of CUE.

In April 2014, the moving party submitted a motion for revision of the Board's December 2004 decision on the basis of CUE and filed argument in support of the motion.

The Board recognizes that in March 2015, the Veteran's representative submitted argument in support CUE in the December 2004 Board decision with respect to not only the disability rating for service-connected agranulocytosis, but other issues decided by that decision.  However, it is clear from the Veteran's April 2014 motion for CUE that his CUE claim pertains only to the Board's December 2004 denial 
of a higher rating for agranulocytosis.  Thus, the other issues discussed by the representative, including service connection for a kidney disorder and increased ratings for hemorrhoids, urethral stricture, and tinea pedis, are not considered as part of the current CUE motion.


FINDINGS OF FACT

1.  The Board's December 2004 decision that denied the Veteran's claim for a compensable disability rating for a blood disorder was consistent with the evidence then of record and the law in effect at that time. 




2.  To the extent any error was committed in the Board's December 2004 decision, the record does not reflect that had it not been made it would have manifestly changed the outcome. 


CONCLUSION OF LAW

The December 27, 2004, Board decision was not the product of CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

The Board notes that it has thoroughly reviewed the rather lengthy record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail,  the extensive evidence submitted by the moving party or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the motion.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 7111, a final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the  kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

To establish CUE, the appellant must show: (1) that either the facts known at       the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); King v. Shinseki, 26 Vet. App. 433 (2014). 

A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 245; see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant cannot simply requesting that        the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2014).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).
	
In his April 2014 statement, the Veteran has alleged that a December 2004 Board decision contained CUE in denying a compensable rating for his service-connected blood disorder.  Specifically, he asserts that the April 2002 VA examination upon which the Board's denial was based, was inadequate because the examiner did not examine the claims file, examined him for the wrong blood disorder, or did not otherwise account for symptoms related to his specific blood disorder.  He also asserted that the examiner did not ask him questions relating to leukopenia and any other infections he might have been suffering.  Additionally, he claims that VA's failure to request bloodwork to properly analyze his condition was error.

As a threshold matter, the Board finds that the foregoing arguments advanced       by the Veteran allege CUE with the requisite specificity with respect to the issue   of entitlement to an increased rating for agranulocytosis denied by the Board in December 2004.  See 38 C.F.R. § 20.1404(b).  To the extent that the moving party has alleged CUE in various other actions or decisions of the RO in a rating decision, statement of the case, or supplemental statement of the case, those decisions were either subsumed by the Board decision and, thus, the Board has no jurisdiction to address them in the first instance.

Turning to the current motion, as indicated above, on December 27, 2004, the Board issued a decision that denied an increased compensable evaluation for a blood disorder, agranulocytosis.  Specifically, the Board noted that the Veteran was afforded a VA examination in April 2002 during which the examiner reported the absence of symptomatology to support the diagnosis, and noted that the Veteran's platelet and red blood count were normal.  The Board noted in its decision that the record at that time did not demonstrate that the Veteran was taking medication to control the symptoms.  Ultimately, the Board concluded that the Veteran's blood disorder did not require medication for control and found that in the absence of continuous medication or a blood deficiency so severe as to require transfusions and/or bone marrow transplants, a noncompensable rating was for application.  38 C.F.R. § 4.117, Diagnostic Code 7702 (2004).

With respect to the Veteran's contention that bloodwork should have been performed, or that the April 2002 VA examination that evaluated his blood     disorder was inadequate for various reasons discussed above, those contentions amount to an argument that VA failed to satisfy its duty to assist.  Regulations specifically state that a failure in the duty to assist does not constitute CUE. 38 C.F.R. § 20.1403(d). Further, even if the Board should have found the bloodwork should have been ordered or that the April 2002 examination was inadequate and a new exam was warranted at that time, there is no guarantee that any such bloodwork or examination would have resulted in a different conclusion.  Indeed, during an earlier July 1996 VA examination that addressed agranulocytosis, the Veteran reported taking medications for other conditions, but not his blood disorder.  In   other words, it is not absolutely clear that a different result would have ensued; and a finding of CUE requires that such error, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c); see also Bustos, supra; King, supra.

It appears that the central basis for the motion in this case is an assertion that, in denying the increased rating claim, the Board failed in its duty to assist.  However, as indicated above, such can never constitute clear and unmistakable error.  See 38 C.F.R. § 20.1403(d).  

To the extent that the Veteran's assertions that he has "never had or been treated  for agranulocytosis" and that the proper blood disorder was not considered, can be interpreted as an allegation that the correct facts were not known at the time of the December 2004 Board decision, the argument has no merit.  The record at the time of the Board decision shows treatment for diagnosed agranulocytosis, as reflected  in the service treatment records and in a March 1998 VA consultation report.  In various statements of record, the Veteran himself referred to the diagnosis of agranulocytosis, including in April and May 1998 written statements, and in a statement attached to his April 1999 substantive appeal.  Thus, the record shows that the Veteran was diagnosed with agranulocytosis, and the Board, in December 2004, considered entitlement to a higher rating under diagnostic code 7702 for agranulocytosis, finding that a higher rating was not warranted.

In view of the foregoing, the Board finds that the December 2004 decision          that denied the Veteran's claim for an increased rating for agranulocytosis was consistent with the evidence then of record and the law in effect at that time.  Moreover, to the extent any error was committed in the Board's December 2004 decision, the record does not reflect that had it not been made it would have manifestly changed the outcome.  Consequently, the Board concludes that the December 2004 Board decision was not the product of CUE, and that the benefit sought on appeal must be denied.  See 38 C.F.R. § 3.105(a); See Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 331-314. 


ORDER

The motion for revision of the December 27, 2004, Board decision on the basis of CUE is denied.



                       ____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



